DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       CHRISTOPHER T. DEAN,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-681

                          [January 10, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 50-2005-CF-004089-
AXXX-MB.

  Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale
Surber, Assistant Attorney General, West Palm Beach, for appellee.

              ON REMAND FROM THE SUPREME COURT

PER CURIAM.

   Pursuant to the mandate from the Supreme Court in Dean v. State,
2017 WL3774647, No. SC16-1314 (Fla. 2017), we affirm appellant’s
convictions and remand for resentencing.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *